DETAILED ACTION
This is the first action on the merits in this application. The claims as amended July 18, 2019, are under consideration. Claims 1-20 were canceled and claims 21-26 and 29-34 were newly added. Claims 21-34 are under consideration. 
Examiner notes that the claims appear to have been mis-numbered such that no claims 27 or 28 were present. Claims 27 and 28 should be indicated ‘canceled’ in any subsequent reply for clarification of the claim numbering from this point forward. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  “an joint” at line 4 should read “a joint”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadtler (US 1,199,823).
Regarding claim 21, Sadtler teaches an instrument as at figs. 1 and 2. The instrument includes: 
a housing 7 defining a first opening 2 and a second opening 19, and sized and configured to be received within a joint (examiner notes the figures are not to scale and the size of the device is not indicated; additionally, examiner notes the presence of many different joints of different sizes in different species – there is no reason to contend that the indicated device is not capable of being inserted into some joint); 
a handle 8 configured to rotate about a first axis (up and down in fig. 1 and 2; aligned with 8) wherein the first opening 2 is sized and configured to receive the handle 8 therein; 
a translation gear 15 configured to be coupled to the handle (couples to gear 12) and located within the housing 7, the translation gear 15 configured to translate rotation of the handle 8 about the first axis to rotation about a second axis (axis of 16); and 
a stem 16 coupled to the translation gear 15 so as to extend longitudinally from the translation gear 15 and through the second opening 19, the stem 16 configured to receive a modular head (p. 2, lines 32-38, p. 3, lines 12-15; the modular head is the nut, drill, screw driver, or the like which will be attached thereto), and wherein the stem is rotated about the second axis (left and right in fig. 2; aligned with 16) by the translation gear 15.
Regarding claim 22, the handle includes a handle gear 12 capable of coupling to the translation gear 15. 
Regarding claim 23, the translation gear 15 is a bevel gear (p. 2, lines 70-85). 
Regarding claim 24, examiner takes the position that any two components are capable of being released from one another upon appropriate application of force. The portion 22 is considered an extender, attached to the stem 16. The extender 22 is configured to receive a modular head (nut, drill, screwdriver, or the like). 
Regarding claim 25, the modular head is a reamer or drill (p. 2, lines 32-38, p. 3, lines 12-15 – examiner considers a drill and reamer to be essentially the same structure without additional structure being claimed or persuasively identified by applicant). 
Regarding claim 26, the first axis (up/down in fig. 2) is perpendicular to the second axis (left/right in fig. 2). 
Regarding claim 29, Sadtler teaches a surgical system as at figs. 1 and 2. The system includes:
an instrument comprising 
a housing 7 defining a vertical opening 2 and a lateral opening 19, and sized and configured to be received within a joint (examiner notes the figures are not to scale and the size of the device is not indicated; additionally, examiner notes the presence of many different joints of different sizes in different species – there is no reason to contend that the indicated device is not capable of being inserted into some joint); 4DM2 10124022 1Docket No.: E3383-01845Preliminary Amendment
a handle 8 configured to rotate about a first axis (up/down in fig. 2, along 8) wherein the vertical opening 2 is sized and configured to receive the handle 8 therein; 
a translation gear 15 configured to be coupled to the handle 8 (at handle gear 12) and located within the housing 7, the translation gear 15 configured to translate rotation of the handle 8 about the first axis to rotation about a second axis (axis of 16, left/right in fig. 2); 
a stem 16 coupled to the translation gear 15 so as to extend longitudinally from the translation gear 15 and through the lateral opening 19, the stem 16 configured to receive a modular head (p. 2, lines 32-38, p. 3, lines 12-15; the modular head is the nut, drill, screw driver, or the like which will be attached thereto), and wherein the stem 16 is rotated about the second axis by the translation gear 15; and 
a modular head (p. 2, lines 32-38, p. 3, lines 12-15; the modular head is the nut, drill, screw driver, or the like which will be attached thereto) coupled to the stem 16 so as to allows the modular head to be switched without removing the geared instrument from within the joint (examiner takes the position that based on size and shape of the device, and size and shape of the joint, there are some situations where this is possible).
Comment regarding “switched without removing” capability
Examiner has researched applicant’s disclosure for what is taught in regards to the “switching without removing” limitation. It does not appear that there is anything particularly special about this limitation except that the connection and size of the device are configured to permit such. Examiner is of the position that Sadtler has provided such. If there were additional special features which permit this “switching without removing” capability that examiner has not considered, it is suggested that addition of these features to the claims would be helpful in overcoming this prior art. 
Regarding claim 30, the handle 8 includes a handle gear 12 capable of coupling to translation gear 15. 
Regarding claim 31, the translation gear is a bevel gear (p. 2, lines 70-85).
Regarding claim 32, examiner takes the position that any two components are capable of being released from one another upon appropriate application of force. The portion 22 is considered an extender, attached to the stem 16. The extender 22 is configured to receive a modular head (nut, drill, screwdriver, or the like). 
Regarding claim 33, the modular head is a reamer or drill (p. 2, lines 32-38, p. 3, lines 12-15 – examiner considers a drill and reamer to be essentially the same structure without additional structure being claimed or persuasively identified by applicant). 
Regarding claim 34, the first axis (up/down in fig. 2) is perpendicular to the second axis (left/right in fig. 2). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799